Exhibit 10.2

 

EXHIBIT A

 

THE SECURITIES COVERED HEREBY HAVE BEEN (I) ACQUIRED FOR INVESTMENT; (II) ISSUED
AND SOLD IN RELIANCE UPON THE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
LAWS OF VARIOUS STATES; AND (III) ISSUED AND SOLD IN RELIANCE UPON THE EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) PROVIDED BY SECTION 4(a)(2) OF THE SECURITIES ACT. THE SECURITIES CANNOT
BE OFFERED FOR SALE, SOLD OR TRANSFERRED OTHER THAN PURSUANT TO AN EFFECTIVE
REGISTRATION UNDER THE SECURITIES ACT OR ANY TRANSACTION WHICH IS OTHERWISE IN
COMPLIANCE WITH THE SECURITIES ACT AND ANY SUCH TRANSACTION SHALL BE ACCOMPANIED
BY A LEGAL OPINION THAT IS SATISFACTORY TO THE COMPANY. THE COMPANY SHALL BE
ENTITLED TO RELY UPON AN OPINION OF COUNSEL SATISFACTORY TO IT WITH RESPECT TO
COMPLIANCE WITH THE ABOVE LAWS.

 

NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF NOR ANY
INTEREST OR PARTICIPATION HEREIN OR THEREIN MAY BE SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED, ENCUMBERED OR IN ANY OTHER MANNER TRANSFERRED OR DISPOSED OF
EXCEPT AS PROVIDED HEREIN. THE HOLDER OF THIS WARRANT AND THE SECURITIES
ISSUABLE UPON EXERCISE HEREOF ARE SUBJECT TO THE RESTRICTIONS HEREIN SET FORTH.

 

FREESTONE RESOURCES, INC.

 

Common Stock Purchase Warrant

 

 

THIS IS TO CERTIFY THAT, for value received, Dynamis Energy, LLC, an Idaho
limited liability company (the “Holder”), upon due exercise of this Warrant,
dated as of June 24, 2015 (the “Issuance Date”), is entitled to purchase from
Freestone Resources, Inc., a Nevada corporation (the “Company”), all or any part
of five million (5,000,000) shares of fully paid and non-assessable share of
common stock, $.001 par value, of the Company (the “Common Stock”), exercisable
during the period from and after the Issuance Date to and including 5:00 p.m.
Central Standard Time on the date that is twelve (12) months after the Issuance
Date (the “Expiration Date”) at a purchase price per share pursuant to Section 1
below.

 

This Warrant is hereinafter called the “Warrant,” and the shares of Common Stock
issuable upon exercise hereof are hereinafter called the “Warrant Shares.”

 

This Warrant is issued pursuant to that Securities Purchase Agreement, dated as
of 24 June, 2015, by and among the Company and the Holder (the “Purchase
Agreement”). In addition to the terms defined elsewhere in this Warrant,
capitalized terms that are not otherwise defined herein have the meanings given
to such terms in the Purchase Agreement.

 

1.           Exercise Price. The exercise price per share for the shares of
Common Stock that may be purchased pursuant to terms of this Warrant shall be an
amount equal to eighty percent (80%) multiplied by the Closing Price (as defined
below) of the Common Stock as of the Exercise Date (as defined below), rounded
to the nearest one-hundredth of one cent ($0.0001) per share, subject to
adjustment pursuant to Section 8 below (the “Exercise Price”). If the Common
Stock is traded on a national securities exchange, the Closing Price shall be
the average of the closing price of the Common Stock for the ten (10)
consecutive Trading Days immediately preceding the Exercise Date. If the Common
Stock is not traded on a national securities exchange, the Closing Price shall
be the average of the closing bid and ask price quoted on the over-the-counter
market for the ten (10) consecutive Trading Days immediately preceding the
Exercise Date. If the Common Stock is not traded on the over-the-counter market
or on a national securities exchange, the Closing Price shall be the fair market
value of a share of Common Stock as determined by an independent appraiser in
good faith mutually agreeable to the Holder and the Company.

 

2.Exercise of Warrant.

 

(a)      Procedure for Exercise. The Holder of this Warrant may exercise this
Warrant at any time after the Issuance Date but on or before the earlier of the
Expiration Date for the purchase of all or part of the Warrant Shares that have
not been earlier purchased or redeemed pursuant hereto. The purchase price shall
be equal to the Exercise Price multiplied by the number of Warrant Shares to be
acquired pursuant to such exercise of the Warrant. In order to exercise this
Warrant in whole or in part, the Holder hereof shall deliver to the Company
(a) a written Notice of Exercise of such Holder's election to exercise this
Warrant substantially in the form attached hereto as Exhibit A, which notice
shall specify the number of whole shares of Common Stock to be purchased,
(b) payment of the aggregate Exercise Price of the shares of Common Stock being
purchased in the manner provided herein, (c) an executed Investor Representation
Letter in the form attached hereto as Exhibit B, and (d) this Warrant. Upon the
Company’s receipt of the Notice of Exercise, the payment, the executed Investor
Representation Letter and surrender of this Warrant (the date of such receipt is
the “Exercise Date”), the Company shall, as promptly as practicable (but in no
event later than seven (7) Trading Days after the Exercise Date), execute or
cause to be executed and deliver to such Holder a certificate or certificates
representing the aggregate number of shares of Common Stock specified in such
notice, bearing restrictive legends (unless if, and only if, at the time of
exercise, the Warrant Shares are included in a registration statement for resale
that has been filed by the Company and declared effective by the Securities and
Exchange Commission).. The stock certificate or certificates so delivered shall
be in such denominations as may be specified in such notice and shall be
registered in the name of such Holder or, subject to the conditions of Section 3
below, such other name as shall be designated in such notice. Payment of the
Exercise Price may be made by wire transfer, by certified check or cashier's
check, payable to the order of the Company, or by wire transfer.

 

(b)      No Fractional Shares. No fractional shares of Common Stock are to be
issued upon the exercise of this Warrant, nor shall the Company be required to
pay cash in lieu of fractional interests, it being the intent of the parties
that all fractional interests shall be eliminated and that all issuances of
Common Stock shall be rounded up to the nearest whole share. If this Warrant
shall have been exercised only in part, the Company shall, at the time of
delivery of such certificate or certificates, deliver to such Holder a new
warrant evidencing the rights of such Holder to purchase the remaining shares of
Common Stock called for by this Warrant, which new warrant shall in all other
respects be identical with this Warrant, or, at the request of such Holder,
appropriate notation may be made on this Warrant and the same returned to such
Holder.

 

(c)      Expenses. The Company shall pay all expenses, taxes and other charges
payable in connection with the preparation, execution and delivery of stock
certificates under this Section, except that, in case such stock certificates
are to be registered in a name or names other than the name of the Holder of
this Warrant, all stock transfer taxes payable upon the execution and delivery
of such stock certificate or certificates shall be paid by the Holder hereof at
the time of delivering the notice of exercise mentioned above. In such case, the
Holder hereof shall deliver with such notice of exercise evidence, satisfactory
to the Company, that such taxes have been paid.

 

(d)     Warrant Holder Not a Shareholder. No Holder of this Warrant shall be
entitled, solely by reason of being a Holder hereof, to possess any right or
privilege as a shareholder of the Company, including without limitation, the
right to vote or receive dividends or be deemed for any purpose the holder of
Common Stock or of any other securities of the Company which may at any time be
issuable on the exercise hereof, until the Holder shall have exercised all or
any part of this Warrant in accordance with the provisions set forth in Section
2 hereof. Nothing contained herein shall be construed to confer upon the Holder,
as such, any of the rights of a shareholder of the Company or any right to vote
upon any matter submitted to shareholders at any time thereof, or to give or
withhold consent to any corporate action (whether upon any recapitalization,
issue of stock, reclassification of stock, change of par value, consolidation,
merger, conveyance, or otherwise) or, to receive notice of the meetings, until
the Warrant shall have been exercised as provided in Section 2 hereof.

 

(e)      Default by the Company. If the Company fails to cause its transfer
agent to transmit to the Holder a certificate or the certificates representing
the Warrant Shares pursuant to the terms hereof by the seventh (7th) Trading Day
after the date on which such certificate is required to be delivered pursuant to
Section 2(a), then, the Holder will have the right to rescind such exercise. In
addition, if after such seventh (7th) Trading Day the Holder is required by its
broker to purchase (in an open market transaction or otherwise) or the Holder’s
brokerage firm otherwise purchases, shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the Warrant Shares which the Holder
anticipated receiving upon such exercise, then the Company shall pay in cash to
the Holder the amount, if any, by which the Holder’s total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased exceeds the amount obtained by multiplying (i) the number of Warrant
Shares that the Company was required to deliver to the Holder in connection with
the exercise at issue times (ii) the price at which the sell order giving rise
to such purchase obligation was executed. In addition, the Company will at the
option of the Holder, either reinstate the portion of the Warrant and equivalent
number of Warrant Shares for which such exercise was not honored (in which case
such exercise shall be deemed rescinded) or deliver to the Holder the number of
shares of Common Stock that would have been issued had the Company timely
complied with its exercise and delivery obligations hereunder. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Warrant as required pursuant to the terms hereof.

 

3.             Transfer, Division and Combination.

 

(a)      Transfer of Warrants. The Warrants are separate and detachable
securities, transferable only on the books of the Company by the registered
Holder hereof in person or by attorney duly authorized in writing, upon
surrender of this Warrant to the Company for transfer. Upon any such transfer, a
new Warrant to purchase a like number of Warrant Shares will be issued to the
transferee or transferees in exchange for this Warrant. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and, in case of loss, theft or
destruction, of an agreement of indemnity (without security therefor, and upon
surrender and cancellation of this Warrant, if mutilated), the Company will make
and deliver a new Warrant of like tenor, in lieu of this Warrant. This Warrant
shall be promptly canceled by the Company upon the surrender hereof in
connection with any exchange, transfer or replacement.

 

(b)      Division and Combination of Warrants. This Warrant may, subject to
Section 4 hereof, be divided or combined with other warrants upon presentation
hereof at the principal office of the Company, together with a written notice
specifying the names and denominations in which new warrants are to be issued
signed by the Holder or his agent or attorney. Subject to compliance with the
preceding paragraph and with Section 4, as to any transfer which may be involved
in such division or combination, the Company shall execute and deliver a new
warrant or warrants in exchange for the warrant or warrants to be divided or
combined in accordance with such notice.

 

(c)      Expenses. Holder shall pay all reasonable expenses, taxes (other than
stock transfer taxes) and other charges payable in connection with the
preparation, execution and delivery of this Warrant pursuant to this Section.

 

4.              Compliance with Securities Act; Restrictions on Transfer.

 

(a)      Compliance with Securities Act. This Warrant and the related Warrant
Shares shall not be transferable except upon the conditions specified in this
Section, which conditions are intended, among other things, to ensure compliance
with the provisions of the Securities Act or any applicable state securities
laws in respect of the transfer of such Warrant or Warrant Shares.

 

(b)     Legend. Each certificate for Warrant Shares issued upon exercise of this
Warrant shall bear a legend to the effect that the Warrant Shares may not be
transferred except upon compliance with the provisions of this Section 4, and
each certificate for Warrant Shares transferred pursuant to Section 4 shall also
bear such a legend unless, in the opinion of counsel for the Company, such a
legend is not required.

 

(c)       Certain Covenants, Representations and Warranties of Holder.

 

(i)      Holder hereby represents, warrants and covenants to the Company that it
has had access to the Company’s public filings and the opportunity to request
additional information regarding the Company's records. Holder has had the
opportunity to ask questions of and receive answers from the Company's
management concerning the Company's business and operations, and has made an
independent review and determination of the value of the investment and has the
qualifications to do so. Holder understands that neither the Warrant nor the
Warrant Shares have been registered under the Securities Act in reliance upon
exemptions available for non-public or limited offerings not involving a public
offering. Holder understands that any resale of the Warrant or Warrant Shares
will require compliance with an exemption under the Securities Act in the
absence of registration thereunder.

 

(ii)     Holder acknowledges that the Warrant and the Warrant Shares have not
been registered under the Securities Act, and are being acquired for Holder's
own account for investment and not with a view to the distribution thereof.

 

(iii)    Holder has the knowledge and experience in financial and business
matters to enable Holder to evaluate the merits and risks of acquiring the
Warrant and the Warrant Shares.

 

(iv)    Holder is able to bear the economic risks of its investment in the
Warrant and the Warrant Shares, including the risk of a loss of the entire value
of the Warrant and the Warrant Shares.

 

(v)     The Company may instruct its transfer agents not to transfer the Warrant
or any of the Warrant Shares unless the transfer agents have been advised by the
Company or otherwise have been satisfied that the Holder has complied with the
provisions above-described.

 

(vi)     The Holder understands that the Company has not covenanted and is not
obligated to furnish a registration statement under the Securities Act covering
the Warrant or the Warrant Shares.

 

5.              Special Agreements of the Company.

 

(a)      Reservation of Common Stock. The Company covenants and agrees that it
will reserve and set apart and have at all times, a number of shares of
authorized but unissued Common Stock deliverable upon the exercise of the
Warrant or any other rights or privileges provided for therein sufficient to
enable it at any time to fulfill all of its obligations thereunder; and if at
any time the number of authorized but unissued shares of Common Stock shall not
be sufficient to effect the exercise of the Warrant at the Exercise Price then
in effect, the Company will take such corporate action as may, in the opinion of
its counsel, be necessary to increase its authorized but unissued shares of
Common Stock to such number of shares as shall be sufficient for such purpose.

 

(b)      Par Value. As a condition precedent to the taking of any action which
would cause an adjustment reducing the Exercise Price below the then par value,
if any, per share of the Common Stock issuable upon exercise of this Warrant,
the Company will take such corporate action as may, in the opinion of its
counsel, be necessary in order that the Company may validly and legally issue
its Common Stock at the Exercise Price upon conversion of this Warrant in
accordance with the provisions of this Section 6.

 

(c)      Shares to be Fully Paid and Nonassessable. The Company covenants that
all shares of Common Stock which may be issued upon exercise of this Warrant
will be, upon issuance and payment of the Exercise Price, validly issued, fully
paid and nonassessable.

 

6.      Notices. All notices, requests and other communications hereunder must
be in writing and will be deemed to have been duly given only if delivered
personally or by facsimile transmission or mailed (first class postage prepaid)
to the parties at the following addresses or facsimile numbers: (i) if to the
Holder, to the name and address and with a copy to the email address set forth
in the Purchase Agreement or any other address or email address delivered to the
Company in writing or to the name and address or email address of any transferee
of this Warrant recorded on the books of the Company as instructed on the form
of Assignment attached hereto as Exhibit C; and (ii) if to the Company, to 325
N. St. Paul St., Republic Center, Suite 1350, Dallas, Texas 75201 with a copy to
ccarter@freestoneresourcesinc.com.

 

Any party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
party from time to time may change its address, facsimile number or other
information for the purpose of notices to that party by giving notice specifying
such change to the other parties hereto.

 

7.      Limitation of Liability. No provision hereof, in the absence of
affirmative action by the Holder to purchase shares of Common Stock as provided
in Section 2 above, and no mere enumeration herein of the rights or privileges
of the Holder hereof, shall give rise to any liability of such Holder for the
Exercise Price or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

 

     8.      Certain Adjustments to Exercise Price. The Exercise Price and
number of Warrant Shares issuable upon exercise of this Warrant are subject to
adjustment from time to time as set forth in this Section 8.

 

(a)      Adjustments for Stock Splits and Combinations and Stock Dividends. If
the Company shall at any time or from time to time after the date hereof, effect
a stock split or combination of the outstanding Common Stock or pay a stock
dividend in shares of Common Stock, then the number of Warrant Shares issuable
upon exercise of this Warrant shall be the number of Warrant Shares issuable
immediately prior to such event, multiplied by a fraction of which the numerator
shall be the number of shares of Common Stock outstanding immediately after such
event and of which the denominator shall be the number of shares of Common Stock
outstanding immediately before such event, with per shares Exercise Price of
this Warrant to be proportionately adjusted. Any adjustments under this Section
8(a) shall be effective at the close of business on the date the stock split or
combination becomes effective or the date of payment of the stock dividend, as
applicable.

 

(b)      Fundamental Transactions. If, at any time while this Warrant is
outstanding, (i) the Company effects any merger or consolidation of the Company
with or into another Person, (ii) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions,
(iii) any tender offer or exchange offer (whether by the Company or another
Person) is completed pursuant to which holders of Common Stock are permitted to
tender or exchange their shares for other securities, cash or property, or (iv)
the Company effects any reclassification of the Common Stock or any compulsory
share exchange pursuant to which the Common Stock is effectively converted into
or exchanged for other securities, cash or property (other than as a result of a
subdivision or combination of shares of Common Stock covered by Section 8(a)
above) (in any such case, a “Fundamental Transaction”), then the Holder shall
have the right thereafter to receive, upon exercise of this Warrant, the same
amount and kind of securities, cash or property as it would have been entitled
to receive upon the occurrence of such Fundamental Transaction if it had been,
immediately prior to such Fundamental Transaction, the holder of the number of
Warrant Shares then issuable upon exercise in full of this Warrant (the
“Alternate Consideration”). The aggregate Exercise Price for this Warrant will
not be affected by any such Fundamental Transaction, but the Company shall
apportion such aggregate Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction. At the Holder’s request, any successor to the Company or surviving
entity in such Fundamental Transaction shall issue to the Holder a new warrant
consistent with the foregoing provisions and evidencing the Holder’s right to
purchase the Alternate Consideration for the aggregate Exercise Price upon
exercise thereof. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this paragraph (b) and
insuring that the Warrant (or any such replacement security) will be similarly
adjusted upon any subsequent transaction analogous to a Fundamental Transaction.

 

(c)      Notice of Adjustments. Upon the occurrence of each adjustment pursuant
to this Section 8, the Company at its expense will promptly compute such
adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s transfer agent.

 

     9.      Miscellaneous.     The terms and provisions of Sections 5.3, 5.5,
5.6, 5.7, 5.8, 5.9, 5.10, 5.11, 5.12, and 5.14 of the Purchase Agreement are
incorporated herein by reference as if set forth herein in their entirety and
shall apply mutatis mutandis to this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

 

 



 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be effective by
signature of its duly authorized officer as of the 24 day of June, 2015.

 



  FREESTONE RESOURCES, INC.,   a Nevada corporation             By:  /s/ Clayton
Carter                  Name:  Clayton Carter   Title:   President and Chief
Executive Officer    

 

 

 

 

 



 

 

 

 

Exhibit A

 

FORM OF NOTICE OF EXERCISE

 

TO BE EXECUTED BY THE REGISTERED HOLDER

IF IT DESIRES TO EXERCISE THE WARRANT

 

 

The undersigned, record holder of the Warrant, hereby irrevocably elects to
exercise the right represented by this Warrant, to purchase ___________ of the
Warrant Shares and herewith tenders payment for such Warrant Shares to the order
of Freestone Resources, Inc. in the amount of $________ in accordance with the
terms of this Warrant.

 

Please issue the certificate for shares of Common Stock in the name of:

 

 

--------------------------------------------------------------------------------



Print or type name

 

 

--------------------------------------------------------------------------------



Social Security or Other Identifying Number

 

 



--------------------------------------------------------------------------------

 Street Address

 

 



--------------------------------------------------------------------------------



City State Zip Code

 



      Signature           Print Name                   Address       Social
Security Number     Date: ___________________, _____       (Signature Medallion
Guaranteed):  

Date: ___________________, _____

 

 



 

 

 

 

Exhibit B

 

INVESTOR REPRESENTATION LETTER

 

 

Freestone Resources, Inc.

Republic Center, Suite 1350

325 N. St. Paul St.

Dallas, TX 75201

 

Gentlemen:

 

This Investor Representation Letter is executed and delivered in connection with
the purchase by the undersigned (the “Purchaser”) of _______ shares of common
stock (the “Shares”) of Freestone Resources, Inc., a Nevada corporation (the
“Company”), pursuant to the terms of that certain Common Stock Purchase Warrant
dated ________________.

 

In connection with the purchase of the Shares, Purchaser hereby makes the
following representations, warranties and confirms the following understandings:

 

a.      Investment Purpose. Purchaser is acquiring the Shares for his own
account and for investment purposes only, within the meaning of the Securities
Act of 1933 (the “Act”), with no intention of assigning any participation or
interest therein, and not with a view to the distribution thereof.

 

b.      Review and Evaluation of Information. The Purchaser is familiar with the
business and operations of the Company and has had the opportunity to ask the
Company questions about the offering to the extent deemed necessary to permit
full evaluation of the merits and risks of an investment in the Company.
Further, Purchaser has consulted with such other of his accounting, legal and
tax advisors as he deemed necessary and appropriate in making his decision to
purchase the Shares.

 

c.      Purchaser's Financial Experience. Purchaser is sufficiently experienced
in financial and business matters to be capable of evaluating the merits and
risks of his investment in the Company.

 

d.      Suitability of Investment. Purchaser has evaluated the merits and risks
of Purchaser's proposed acquisition of Shares of the Company, including those
risks particular to Purchaser's personal situation, and has determined that the
investment is suitable for Purchaser. Purchaser has adequate financial resources
for an investment of this character, and could bear a complete loss of his
investment. Further, Purchaser will continue to have, after making his
investment in the Company, adequate means of providing for his current needs,
the needs of those dependent on him, and possible personal contingencies.

 

e.      Unregistered Offering. Purchaser understands that the Shares are not
being registered under the Act because the sale is exempt from registration
under the Act and rules and regulations promulgated thereunder, as a
“transaction by an issuer not involving any public offering,” and that the
availability of such exemption is predicated, in part, on Purchaser's
representations and warranties contained in this Investor Representation Letter.
In the view of the Securities and Exchange Commission, the statutory basis for
the exemption claimed by the Company in connection with the sale of Shares would
not be present if, notwithstanding Purchaser's representations and warranties,
Purchaser has the intention of acquiring the Shares for resale upon the
occurrence or nonoccurrence of some predetermined event.

 

f.      Limitations on Disposition. The Shares have not been registered under
the Act or under applicable state securities laws and, therefore, cannot be
sold, assigned, or otherwise transferred unless they are subsequently registered
under the Act and under applicable state securities laws or an exemption from
such registrations is then available. Purchaser hereby agrees that he will not
sell, assign, or transfer his Shares unless they are registered under the Act
and under applicable state securities laws or an exemption from such
registration is then available in the opinion of counsel to the Company.

 

g.      Absence of Official Evaluation. Purchaser understands that no federal or
state agency has made any finding or determination as to the fairness of the
terms of an investment in the Company, nor any recommendation or endorsement of
a purchase of the Shares.

 

h.      Residency. Purchaser's principal residence is in the country and state
or other jurisdiction indicated, and his citizenship is as indicated, opposite
his signature to this Investor Representation Letter. Purchaser has no intent of
changing his residency, citizenship, or principal office to any other country or
state or jurisdiction.

 

i.      Accredited Investor. The Purchaser is an “Accredited Investor” as that
term is defined in Rule 501 of Regulation D promulgated by the Securities and
Exchange Commission under the Act.

 

j.      Nonreliance. Purchaser is not relying on the Company or any legal
opinion with respect to the tax and economic effect of his investment in the
Company.

 

The representations, warranties, covenants, and agreements contained herein
shall survive Purchaser's delivery of payment for the Shares and the delivery of
the Shares by the Company .

 

Dated to be effective as of the _____ day of ____________, ______.

 

 



  PURCHASER:       _________________________________________   Name:
  ___________________________________  
Address:  _________________________________  
_________________________________________    

 

 

 

 



 

Exhibit C

 

ASSIGNMENT

 

(Form of assignment to be executed if the Holder desires to transfer the
Warrant)

 

 

FOR VALUE RECEIVED, _____________________________ hereby sells, assigns, and
transfers unto (“Transferee”) this the attached warrant (the “Warrant”) dated
June ___, 2015, issued by Freestone Resources, Inc. (the “Company”) and
registered in the name of the undersigned (“Holder”) on the books of the
Company, to acquire ______ shares of the Company's common stock, together with
all right, title or interest therein and does hereby irrevocably appoint
__________________________________ attorney to transfer the Warrant on the books
of the Company with full power of substitution in the premises.

 

Print name of Transferee:
____________________________________________________________________________

 

Address of Transferee:
_____________________________________________________________________________

 

 

 

Telephone Nos. of Transferee: (Home) _________________ (Business)
________________

 

Facsimile No. of Transferee: _________________

 

Dated to be effective as of the ___ day of _______, ______.

 

 

 

      Signature of Holder   (Signature must conform n all respects to name of
Holder as specified on the face of this Warrant)         (Signature Medallion
Guaranteed): Date: _______________





 

 

 

 

 

 

 